DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No.11,026,286. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant claims limitations from the patent. See below a comparison of claims. 
Instant Application recites:
1. A method for performing, by a base station (BS), a wireless communication, the method comprising: transmitting, to a user equipment (UE), system information including information which informs the UE that early data transmission (EDT) is allowed; receiving, from the UE, a random access preamble; transmitting, to the UE, a random access response (RAR) message; receiving, from the UE in response to the RAR message, a first radio resource control (RRC) message for initiating the EDT, based on the system information; and transmitting, to the UE in response to the first RRC message, a second RRC message related to a success of the EDT, based on the second RRC message related to the success of the EDT, an operation related to a release of a RRC connection between the UE and the BS is performed.
US Patent 11,026,286 recites
1. (Original) A method for performing, by a user equipment (UE), early data transmission (EDT) in a wireless communication, the method comprising: receiving, from a base station (BS), system information including information which informs the UE that the EDT is allowed; transmitting a random access preamble to the BS; receiving a random access response (RAR) message from the BS; in response to the RAR message, transmitting a first radio resource control (RRC) message for initiating the EDT to the BS, based on the system information; in response to the first RRC message, receiving a second RRC message related to a success of the EDT, from the BS; based on the second RRC message related to the success of the EDT, performing an operation related to a release of a RRC connection between the UE and the BS.

Instant Application recites
2. The method of claim 1, wherein, based on the second RRC message related to the success of the EDT, the UE enters a RRC_IDLE state.



US Patent 11,026,286 recites
2. (Original) The method of claim 1, wherein performing the operation related to the release of the RRC connection between the UE and the BS comprises: entering a RRC_IDLE state.

Instant Application recites
3. The method of claim 1, wherein, based on the second RRC message related to the success of the EDT, the UE does not transition to a RRC_CONNECTED state.
US Patent 11,026,286 recites
wherein performing the operation related to the release of the RRC connection between the UE and the BS comprises: keeping a RRC_IDLE state without transmitting a third RRC message to the BS in response to the second RRC message.

Instant Application recites
4. The method of claim 1, wherein, based on the second RRC message related to the success of the EDT, a RRC_IDLE state of the UE is kept without receiving a third RRC message from the UE in response to the second RRC message.
US Patent 11,026,286 recites
3. (Original) The method of claim 1, wherein performing the operation related to the release of the RRC connection between the UE and the BS comprises: keeping a RRC_IDLE state without transmitting a third RRC message to the BS in response to the second RRC message.

Instant Application recites
5. The method of claim 4, wherein the third RRC message is one of a RRC connection setup complete message or a RRC connection resume complete message.
US Patent 11,026,286 recites
4. (Original) The method of claim 3, wherein the third RRC message is one of a RRC connection setup complete message or a RRC connection resume complete message.

Instant Application recites
6. The method of claim 1, wherein, based on the second RRC message related to the success of the EDT, it is determined that the EDT is completed successfully.
US Patent 11,026,286 recites
5. (Original) The method of claim 1, further comprising: based on the second RRC message related to the success of the EDT, determining that the EDT is completed successfully.

Instant Application recites
7. The method of claim 1, wherein the first RRC message is one of a RRC early data request message, a RRC connection request message or a RRC connection resume request message, and wherein the second RRC message is one of a RRC early data complete message, a RRC connection setup message, a RRC connection resume message or a RRC connection reject message.
US Patent 11,026,286 recites
6. (Original) The method of claim 1, wherein the first RRC message is one of a RRC early data request message, a RRC connection request message or a RRC connection resume request message.

Instant Application recites
8. The method of claim 1, wherein the EDT is an uplink data transmission during a random access procedure.
US Patent 11,026,286 recites
9. (Original) The method of claim 8, wherein the EDT is an uplink data transmission during the random access procedure.

Instant Application recites
9. The method of claim 1, wherein the UE is a Narrow Band Internet of Things (NB-IoT) UE.
US Patent 11,026,286 recites
10. (Original) The method of claim 1, wherein the UE is a Narrow Band Internet of Things (NB-IoT) UE.

Instant Application recites
10. The method of claim 1, wherein the first RRC message includes an uplink data for the EDT.
US Patent 11,026,286 recites
11. (Original) The method of claim 1, wherein the first RRC message includes an uplink data for the EDT.

Instant Application recites
11. The method of claim 1, wherein, based on the operation related to the release of the RRC connection between the UE and the BS, a procedure related to the EDT ends.
US Patent 11,026,286 recites
12. (Original) The method of claim 1, wherein, based on performing the operation related to the release of the RRC connection between the UE and the BS, a procedure related to the EDT ends.

Instant Application recites
12. The method of claim 11, wherein a third RRC message is not received from the UE in response to the second RRC message.
US Patent 11,026,286 recites
13. (Original) The method of claim 12, wherein the UE does not transmit a third RRC message to the BS in response to the second RRC message.

Instant Application recites
13. A base station (BS) performing a wireless communication, the BS comprising: a memory; a transceiver; and a processor, connected to the memory and the transceiver, that: controls the transceiver to transmit, to a user equipment (UE), system information including information which informs the UE that early data transmission (EDT) is allowed; controls the transceiver to receive, from the UE, a random access preamble; controls the transceiver to transmit, to the UE, a random access response (RAR) message; controls the transceiver to receive, from the UE in response to the RAR message, a first radio resource control (RRC) message for initiating the EDT, based on the system information; and controls the transceiver to transmit, to the UE in response to the first RRC message, a second RRC message related to a success of the EDT,
based on the second RRC message related to the success of the EDT, an operation related to a release of a RRC connection between the UE and the BS is performed.
US Patent 11,026,286 recites
14. (Original) A user equipment (UE) performing early data transmission (EDT) in a wireless communication, the UE comprising: a memory; a transceiver; and a processor, connected to the memory and the transceiver, that: controls the transceiver to receive, from a base station (BS), system information including information which informs the UE that the EDT is allowed; controls the transceiver to transmit a random access preamble to the BS; controls the transceiver to receive a random access response (RAR) message from the BS; in response to the RAR message, controls the transceiver to transmit a first radio resource control (RRC) message for initiating the EDT to the BS, based on the system information; in response to the first RRC message, controls the transceiver to receive a second RRC message related to a success of the EDT, from the BS; based on the second RRC message related to the success of the EDT, performs an operation related to a release of a RRC connection between the UE and the BS.


Instant Application recites
14. The BS of claim 13, wherein, based on the second RRC message related to the success of the EDT, the UE enters a RRC_IDLE state.
US Patent 11,026,286 recites
15. (Original) The UE of claim 14, wherein performing the operation related to the release of the RRC connection between the UE and the BS comprises: entering a RRC_IDLE state.

Instant Application recites
15. The BS of claim 13, wherein, based on the second RRC message related to the success of the EDT, the UE does not transition to a RRC_CONNECTED state.
US Patent 11,026,286 recites
16. (Original) The UE of claim 14, wherein performing the operation related to the release of the RRC connection between the UE and the BS comprises: keeping a RRC_IDLE state without transmitting a third RRC message to the BS in response to the second RRC message.

Instant Application recites
16. The BS of claim 13, wherein, based on the second RRC message related to the success of the EDT, a RRC_IDLE state of the UE is kept without receiving a third RRC message from the UE in response to the second RRC message.

US Patent 11,026,286 recites
16. (Original) The UE of claim 14, wherein performing the operation related to the release of the RRC connection between the UE and the BS comprises: keeping a RRC_IDLE state without transmitting a third RRC message to the BS in response to the second RRC message.

Instant Application recites
17. The BS of claim 13, wherein the first RRC message is one of a RRC early data request message, a RRC connection request message or a RRC connection resume request message, and wherein the second RRC message is one of a RRC early data complete message, a RRC connection setup message, a RRC connection resume message or a RRC connection reject message.
US Patent 11,026,286 recites
17. (Original) The UE of claim 16, wherein the third RRC message is one of a RRC connection setup complete message or a RRC connection resume complete message.

Instant Application recites
18. The BS of claim 13, wherein the EDT is an uplink data transmission during the random access procedure.
US Patent 11,026,286 recites
20. (Original) The UE of claim 14, wherein a random access procedure for the EDT is initiated by transmitting the first RRC message, and wherein the EDT is an uplink data transmission during the random access procedure.
Instant Application recites
19. A method for performing, by a user equipment (UE), early data transmission (EDT) in a wireless communication, the method comprising: receiving, from a base station (BS), system information including information which informs the UE that the EDT is allowed; transmitting, to the BS, a random access preamble; receiving, from the BS, a random access response (RAR) message; in response to the RAR message, transmitting a first radio resource control (RRC) message for initiating the EDT to the BS, based on the system information; in response to the first RRC message, receiving a second RRC message related to a success of the EDT from the BS; and based on the second RRC message related to the success of the EDT, keeping a RRC_IDLE state without transmitting a third RRC message to the BS in response to the second RRC message.

US Patent 11,026,286 recites
1. (Original) A method for performing, by a user equipment (UE), early data transmission (EDT) in a wireless communication, the method comprising: receiving, from a base station (BS), system information including information which informs the UE that the EDT is allowed; transmitting a random access preamble to the BS; receiving a random access response (RAR) message from the BS; in response to the RAR message, transmitting a first radio resource control (RRC) message for initiating the EDT to the BS, based on the system information; in response to the first RRC message, receiving a second RRC message related to a success of the EDT, from the BS; based on the second RRC message related to the success of the EDT, performing an operation related to a release of a RRC connection between the UE and the BS.

Instant Application recites
20. The method of claim 19, wherein, based on the second RRC message related to the success of the EDT, the UE does not transition to a RRC_CONNECTED state.
US Patent 11,026,286 recites
3. (Original) The method of claim 1, wherein performing the operation related to the release of the RRC connection between the UE and the BS comprises: keeping a RRC_IDLE state without transmitting a third RRC message to the BS in response to the second RRC message
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463